MEMORANDUM OPINION
                                          No. 04-11-00364-CV

                                           ANNA’S LINENS,
                                              Appellant

                                                     v.

                                             Jesus PARKER,
                                                 Appellee

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-16403
                         Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 17, 2011

DISMISSED FOR WANT OF PROSECUTION

           On July 13, 2011, we notified appellant that the trial court clerk had filed a notification of

late clerk’s record stating that the clerk’s record had not been filed because (1) appellant had

failed to pay or make arrangements to pay the clerk’s fee for preparing the record, and (2)

appellant is not entitled to appeal without paying the fee. We, therefore, ordered appellant to

provide written proof to this court on or before July 25, 2011, that either (1) the clerk’s fee had

been paid or arrangements had been made to pay the clerk’s fee; or (2) appellant is entitled to
                                                                                 04-11-00364-CV


appeal without paying the clerk’s fee. We warned that if appellant failed to respond within the

time provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P.

37.3(b).

       On August 4, 2011, appellant filed an untimely response to our July 13, 2011 order. We

dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(c). Costs of this

appeal are taxed against appellant. See id. 43.4.



                                                          PER CURIAM




                                                -2-